Case 1:19-cr-00076-JJM-LDA Document 1 Filed 07/11/19 Page 1 of 1 PagelD #: 1

UNITED STATES DISTRICT COURT =z
FOR THE DISTRICT OF RHODE ISLAND

UNITED STATES OF AMERICA
Vv.

JOHN AMARAL

     

UNITED STATES’MOTION TO SEAL

Now comes the United States, by counsel, and moves to seal

the indictment in the above case until such time as the

defendant is in custody.

SO ORDERED:
La >- “ ee
HON.-LINCOLN D. ALMOND

U.S. MAGISTRTATE JUDGE
DISTRICT OF RHODE ISLAND

DATE: July // , 2019

Respectfully submitted,
UNITED STATES OF AMERICA
By its attorneys,

AARON L. WEISMAN
United States Attorney

/s/ Terrence P. Donnelly
TERRENCE P. DONNELLY
Assistant U.S. Attorney
